By the Court:
The instrument of September 2, 1872, was never completely executed. It is evident upon an inspection of the writing itself that it was intended to be signed by all the parties to the contract upon which it was indorsed. These parties were the two principals in the contract and the two sureties upon the bond attached to and forming a part of the contract. It was signed by but three of these persons.
As the contract for the extension of time was not complete, it was not obligatory.
Judgment and order denying a now trial affirmed. Remittitur forthwith.